DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 02/02/2022 is acknowledged.  Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following:
Regarding claim 15, the phrase “a upper” in line 3 should apparently be replaced with “an upper”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cleaning part, cleaning member, air spray unit, heating unit, and scraper unit in claim 1; and cleaning unit, cleaning liquid spray unit in claim 2; moving member in claim 6.

Based on a review of the specification the above-mentioned limitations are interpreted to include the following structures, and equivalents thereof: cleaning part: roller; cleaning member: fabric or cloth; air spray unit: nozzle; heating unit: heater; scraper unit: scraper; cleaning unit; roller; cleaning liquid spray unit: nozzle; and moving member; any structure that can be used to move a pad holder and a scraper unit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207857414 to Hefei Guoxuan High Tech Power Energy Co Ltd. (“Hefei”, and note the attached translation) in view of CN 207386166 to Contemporary Amperex Technology Co Ltd (“Contemporary”, and note the attached translation).
Regarding claim 1, Hefei teaches a roller cleaning apparatus useful for cleaning an electrode rolling roll by removing contaminants from the electrode rolling roll (paragraphs [0002], [0016] – [0020], and translation, abstract, page 1, “Background technology” section, and note Fig. 1, ref. 1 and 16, and page 4, paragraph beginning “The nozzle” through paragraph beginning “The utility”), the apparatus 
Hefei does not explicitly teach the apparatus comprising a heating unit configured to dry the rolling roll by applying heat to the rolling roll.  Contemporary teaches a roller cleaning apparatus useful for cleaning an electrode rolling roll (paragraphs [0022] – [0033], and translation, abstract, page 1, “Background technology” section) including a heating unit (ref. 291) configured to dry a rolling roll (ref. 11) by applying heat to the rolling roll (note ref. 292) which is disclosed as advantageously enhancing drying of the rolling roll via removal of a cleaning liquid (translation, page 5, first paragraph).  Note that Hefei discloses using a cleaning liquid spray unit (ref. 11) to spray the roller with a cleaning liquid (note Fig. 1, paragraph 18, and translation, page 4, first full paragraph, alcohol).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hefei apparatus in view of Contemporary wherein it includes a heating unit configured to dry the rolling roll by applying heat to the rolling roll, with a reasonable expectation of success, in order to enhancing drying of the rolling roll via removal of the cleaning liquid, preparing the rolling role for further treatment or use.
Regarding claim 7, Hefei/Contemporary discloses an apparatus wherein the scraper unit is located between the cleaning part and an air spray unit (Hefei, note Fig. 1, note ref. 6, 12, 13, 14 and 10).  
Regarding claim 8, Hefei/Contemporary discloses the heating unit as advantageously enhancing drying of the rolling roll via removal of a cleaning liquid (translation, page 5, first paragraph), but does not explicitly teach the apparatus wherein the scraper unit is positioned next to the heating unit.  The skilled artisan would have found it obvious to modify the Hefei/Contemporary apparatus wherein the 
Regarding claim 10, Hefei/Contemporary discloses an apparatus wherein two or more scraper units are installed within the apparatus (Hefei, note Fig. 1, note ref. 12, 13 and 14).  Also note MPEP 2144.04(VI)(B).
Regarding claim 14, Hefei/Contemporary discloses the heating unit as advantageously enhancing drying of the rolling roll via removal of a cleaning liquid (translation, page 5, first paragraph), but does not explicitly teach the apparatus wherein the air spray unit is located next to the heating unit.  The skilled artisan would have found it obvious to modify the Hefei/Contemporary apparatus wherein the air spray unit is located next to the heating unit, with a reasonable expectation of success, so that the air spray unit can be used with the scraper unit for removal of liquid.  Also note MPEP 2144.04(VI)(C).   
Regarding claim 15, Hefei/Contemporary disclose a foreign material collection container (Hefei, ref. 4, translation, page 3, last paragraph) and an upper roll and a lower roller constituting the rolling roll (Hefei, Fig. 1, ref. 1), but do not explicitly teach the apparatus wherein the foreign material collection container is located below an upper roll and a lower roll constituting the rolling roll.  Rearranging the position of the collection container in order to effectively collect the foreign material would have been an obvious matter of design choice.  Note MPEP 2144.04(VI)(C).  Also note that the present specification discloses the placement of a foreign matter collection container above the lower roller and neither above nor below the upper roller (present specification, Fig. 4, ref. 250).

Regarding claim 16, Hefei teaches a method for cleaning an electrode rolling roll by removing contaminants from the electrode rolling roll (paragraphs [0002], [0016] – [0020], and translation, abstract, page 1, “Background technology” section, and note Fig. 1, ref. 1 and 16, and page 4, paragraph 
Hefei does not explicitly teach drying the rolling roll by applying heat to the rolling roll.  Contemporary teaches a roller cleaning method for cleaning an electrode rolling roll (paragraphs [0022] – [0033], and translation, abstract, page 1, “Background technology” section) including using a heating unit (ref. 291) configured to dry a rolling roll (ref. 11) by applying heat to the rolling roll (note ref. 292) which is disclosed as advantageously enhancing drying of the rolling roll via removal of a cleaning liquid (translation, page 5, first paragraph).  Note that Hefei discloses using a cleaning liquid spray unit (ref. 11) to spray the roller with a cleaning liquid (note Fig. 1, paragraph 18, and translation, page 4, first full paragraph, alcohol).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hefei method in view of Contemporary wherein it includes drying the rolling roll by applying heat to the rolling roll, with a reasonable expectation of success, in order to enhancing drying of the rolling roll via removal of the cleaning liquid, preparing the rolling role for further treatment or use.
Hefei does not explicitly teach spraying the cleaning liquid on the cleaning member; and the sprayed gas comprises air.  Instead, Hefei gets the cleaning liquid onto the cleaning member by spraying the cleaning solution directly onto the rolling roll and rotating the rotating roll across the cleaning member (note Fig. 1, ref. 1, 9 and 11).  However, spraying cleaning liquid on a cleaning member was known in the art (see, e.g., Contemporary at, inter alia, Fig. 2, note ref. 21 and 26, and translation, page 
Regarding claim 17, Hefei/Contemporary does not explicitly disclose the method wherein the scraping is performed after the heating step.  However, there are only three possibilities: scraping after heating, scraping before heating, and scraping while heating.  The skilled artisan would have found it obvious to try the Hefei/Contemporary method wherein the scraping is performed after the heating step, with predictable results, through routine experimentation.
Regarding claim 18, Hefei/Contemporary discloses a method wherein the scraping is performed twice between the cleaning and the air spraying (Hefei, Fig. 1, note three scrapers ref. 12, 13 and 14), but does not explicitly teach the scraping is after the heating.  However, there are only three possibilities: scraping after heating, scraping before heating, and scraping while heating.  The skilled artisan would have found it obvious to try the Hefei/Contemporary method wherein the scraping is performed after the heating step, with predictable results, through routine experimentation.
Regarding claim 19, Hefei/Contemporary does not explicitly disclose the method wherein the air spraying is performed after the heating.  However, there are only three possibilities: air spraying after heating, air spraying before heating, and air spraying while heating.  The skilled artisan would have found it obvious to try the Hefei/Contemporary method wherein the air spraying is performed after the heating, with predictable results, through routine experimentation.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207857414 to Hefei Guoxuan High Tech Power Energy Co Ltd. (“Hefei”, and note the attached translation) in view of CN 207386166 to Contemporary Amperex Technology Co Ltd (“Contemporary”, and note the attached translation) and in further view of KR 101525060 to Posco (“Posco”, and note the attached translation).
Regarding claim 6, Hefei and Contemporary do not explicitly teach the apparatus wherein the scraper unit comprises: a scraping pad having a tip portion formed therein adapted to contact the surface of the rolling roll to thereby scrape off foreign materials attached to the surface of the rolling roll; a moving rail configured to provide a path for reciprocating the scraper unit in a front-rear direction; and a body unit having a moving member configured to move a pad holder and the scraper unit adapted to fix the scraping pad along the moving rail, at an external side, and having a motor configured to provide power for driving the moving member, at an inside.  Posco teaches an apparatus for cleaning a rolling roll (translation, abstract) including a scraping pad having a tip portion (Fig. 3, ref. 310, incl. ref. 311 and 312, translation, paragraph bridging pages 3 and 4) mounted on a moving rail to provide a path for reciprocating the scraper in a front-rear direction (ref. 321, translation, page 4, paragraph beginning “The second driving member”) and a body unit having a moving member to move the pad and the scraper (ref. 322 and 312, translation, paragraph bridging pages 3 and 4)  and a motor for driving the moving member (ref. 320, incl. ref. 323, translation, page 4, first full paragraph), which is disclosed as advantageously effective at removing dull marks (translation, page 1, paragraph beginning “The present invention”).  When faced with the need for removing dull marks, it would have been obvious to modify the Hefei/Contemporary apparatus in view of Posco, wherein the scraper unit comprises: a scraping pad having a tip portion formed therein adapted to contact the surface of the rolling roll to thereby scrape off foreign materials attached to the surface of the rolling roll; a moving rail configured to provide a path for reciprocating the scraper unit in a front-rear direction; and a body unit 
Regarding claim 9, Hefei/Contemporary/Posco discloses an apparatus wherein the tip portion is V-shaped, U-shaped or " I__I"-shaped (Posco, Fig. 3, ref. 311).  

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: CN 207857414 to Hefei Guoxuan High Tech Power Energy Co Ltd., CN 207386166 to Contemporary Amperex Technology Co Ltd and KR 101525060 to Posco.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the scraper unit is configured to scrape off foreign materials while the tip portion repeatedly contacts and separates from the rolling roll at regular rolling distance intervals, as the scraper unit reciprocates on the moving rail by the moving member, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714